Citation Nr: 1209649	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lung cancer/bronchiogenic cancer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to March 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2010 for further development.  

The Veteran requested a decision review hearing; however he withdrew that request by way of a June 2010 correspondence.


FINDING OF FACT

Lung cancer/bronchiogenic cancer was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to alleged radiation exposure.  


CONCLUSION OF LAW

Lung cancer/bronchiogenic cancer was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2006.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his lung cancer/ bronchiogenic cancer.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that lung cancer/ bronchiogenic cancer, first reported many years post service, had its onset in service or is otherwise related thereto.

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the Veteran's February 2007 notice of disagreement, he appears to attribute his lung cancer to service, stating that during service, his smoking habit grew to 2 1/2 packs per day; and that he was discharged with a hackers cough.  In his March 2008 substantive appeal, he appears to attribute his lung cancer to radiation exposure.  He stated that he "may have" been exposed to radiation while stationed in Fort Davis Monthan from 1964-1965.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such interment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(2011). 

Diseases presumptively service connected for radiation - exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gallbladder, primary liver cancer (except cirrhosis or hepatitis B as indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112(c)(2)(West 2002); 38 C.F.R. §3.309(d)(2011). 

Nonetheless, if a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) nonmalignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  See 38 C.F.R. § 3.311(b)(2) (2011).

Pursuant to the Board's July 2010 Remand, the RO contacted the National Personnel Records Center (NPRC) in order to determine if the Veteran's alleged exposure to ionizing radiation could be verified.  In September 2011, the NPRC sent the Veteran's personnel records (including a Radiation Risk Activity report) to the RO.  The NPRC was unable to verify that the Veteran had been exposed to radiation or that he participated in any "radiation-risk activities."  The personnel records reflect that the Veteran was a clerk in a quality control division while stationed at Fort-Monthan AFB in Tucson, Arizona.    

In the absence of evidence that the Veteran was exposed to ionizing radiation, service connection for lung cancer secondary to exposure to ionizing radiation must be denied.  

However, the Board will examine whether service connection is warranted on a direct basis.

The Veteran's service treatment records reflect little in the way of findings attributed to a lung or bronchial disability.  X-rays taken in October 1962 revealed minimal prominence of the pulmonary markings in the left lower lung fields consistent with pneumonitis.  An August 1964 x-ray revealed the chest to be within normal limits. In October 1964, he was diagnosed with an upper respiratory infection following complaints of a cough and nasal congestion.  His February 1965 separation examination yielded normal findings.  The Veteran completed a Report of Medical History (also dated February 1965) in which he denied ever having asthma, shortness of breath, pain or pressure in his chest, a chronic cough, and a tumor, growth, cyst, or cancer.  He did report having had whooping cough.  However, he explained that he was referring to pertussis that he had as a child, which resolved without complications or sequelae.  

Post service treatment records are unremarkable for decades after service. A May 2001 PA chest radiograph showed a normal appearing heart and lungs.  Outpatient examinations dated February 2003, December 2003, and June 2004 reflect normal chest and lungs.  

A September 2005 Emergency Department Report reflects that the Veteran sought treatment for a cough and mild shortness of breath that had gone on for a week.  When examined, his heart rate was found to be slightly fast, thus prompting the Veteran's visit to the emergency room.  Upon examination, the Veteran's cough was dry and nonproductive, without any signs or symptoms of an upper respiratory infection.  The Veteran was not sure what all the fuss was about or why he needed to go to the emergency room.  The examiner noted that the Veteran had dyslipidemia and diabetes.  Additionally, the examiner noted that the Veteran was a previous heavy smoker who smoked one pack per day for 50 years.  Following an examination, the examiner's impression was that the Veteran had left upper lobe pneumonia.  September 2005 x-rays revealed dense alveolar infiltrate in the left upper lobe.  Specific etiology was undetermined.  In October 2005, Dr. S.S. suspected a bronchiogenic carcinoma.  The Veteran underwent a bronchoscopy which revealed an obstructing mass in the left upper lobe.  A biopsy revealed necrotic material, a small group of atypical cells and a portion of bronchial mucosa with chronic inflammation.  A November 2005 CT scan revealed non-small cell carcinoma favoring squamous cell carcinoma.  A November 2005 PET revealed extensive hypermetabolic activity involving the entire L-hilium in the area of the left upper lobe bronchus and upper metabolic focus in the area of the R-parotid gland.  In December 2005, the Veteran underwent a left pneumonectomy; a mediastinal lymph node sampling; and a rigid bronchoscopy.  Both the pre-operative and post-operative diagnoses were that the Veteran had left lung cancer.

The Board notes that there are no findings in the service treatment records attributed to lung cancer.  Moreover, the Veteran was not diagnosed with lung cancer for 40 years after service.  

The lack of any post-service treatment records until 2005 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that with no evidence of lung cancer during service or for 40 years after service, and with no competent medical opinion linking lung cancer to service, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for lung cancer/bronchiogenic cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


